Order of the Supreme Court, Kings County, dated August 1, 1966, modified by changing the word “ defendants ” wherever it appears therein to “ defendant Watchtower Bible and Tract Society of New York, Inc.” As so modified, order affirmed, with $10 costs and disbursements to respondent. Watchtower Bible and Tract Society of New York, Inc., is the only defendant which has been served and has appeared and moved for the relief granted by the order. Appeal from the memorandum decision of said court dated June 24, 1966 dismissed, without costs. No appeal lies therefrom. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.